Citation Nr: 0623838	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-13 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 until 
September 1985.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code (DC) 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under DC 6260 there is 
no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002). 


ORDER

Entitlement to separate 10 percent evaluations for each ear 
for bilateral tinnitus is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


